United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JAMES DEDUAN ANTHONY, §
TDJC No, 222355 §
§ CIVIL ACTION NO. 3:19-CV-2725-8-BN
v. §
§
DIRECTOR, TDJC-CID §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
THE UNITED STATES MAGISTRATE JUDGE
AND DENYING CERTIFICATE OF APPEALABILITY

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. An objection was filed by Petitioner. The District Court reviewed de novo those portions
of the proposed findings, conclusions, and recommendation to which objections were made, and
reviewed the remaining proposed findings, conclusions, and recommendation for plain error.
Finding no error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the
United States Magistrate Judge.

Further, considering the record in this case and pursuant to Federal Rule of Appellate
Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C.
§ 2253(c), the Court DENIES a certificate of appealability. The Court adopts and incorporates by
reference the magistrate judge’s findings, conclusions, and recommendation filed in this case in
support of its finding that the Petitioner has failed to show (1) that reasonable jurists would find

this Court’s “assessment of the constitutional claims debatable or wrong,” or (2) that reasonable

jurists would find “it debatable whether the petition states a valid claim of the denial of a

 

 
constitutional right” and “debatable whether [this Court] was correct in its procedural ruling.”
Slack v. McDaniel, 529 U.S. 473, 484 (2000).'
But, if Petitioner does file a notice of appeal, he must either pay the appellate filing fee of

$505.00 or move for leave to proceed in forma pauperis on appeal.

SO ORDERED.

SIGNED June 18, 2021.

     

 

UNITED STATES DISTRICT JUDGE

 

' Rule 1! of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009,
reads as follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
when it enters a final order adverse to the applicant. Before entering the final order, the court may direct
the parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the
court must state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If
the court denies a certificate, the parties may not appeal the denial but may seek a certificate from the court
of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend
the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate
of appealability.

 

 

 
